REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 7,373,415 issued to DeShan et al, teaches receiving and test digital content and storing the test results and transmitting them to the server for analysis for pinpointing points of failure along the path of streaming digital content.
US 2009/0201988 issued to Gazier et al., teaches quality testing of videos.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
1. A method for data stream monitoring, the method comprises: initiating a data stream monitoring application; initiating a heartbeat timer to produce a periodic heartbeat signal; delivering, to a host webpage, a last data stream record to be tested in conjunction with the periodic heartbeat signal; detecting that the periodic heartbeat signal was not received with the last data stream record; and restarting, based on the detecting, the data stream monitoring application at the last data record tested.  
9. A stream monitoring method, the method comprises: a host web page initializing a stream monitoring application; accepting a last data stream record and a total number of streams to retrieve for testing at one time; loading and rendering testing components; storing a last record parameter passed to the stream monitoring application; initializing a heartbeat timer; adding listeners for a timer event; starting the heartbeat timer to send periodic heartbeat signals on a selected periodic basis; sending the last data stream record with the heartbeat timer to the hosting web page; when not receiving the heartbeat timer, recognizing an application failure; and restarting the stream monitoring application by the host web page.  
17. A stream monitoring method, the method comprises: initializing, by a host web page, a stream monitoring application; accepting a last data stream record and a total number of streams to retrieve for testing at one time; loading and rendering testing components; triggering an instantiation of a test stream metadata view; passing the stream monitoring application as a parameter; creating a test stream metadata controller instance to store a reference of the test stream metadata view; registering base view event data ready as an event handler; initializing a heartbeat timer; adding listeners for a timer event; starting the heartbeat timer to send periodic heartbeat signals on a selected periodic basis; sending the last stream record with the heartbeat timer to the hosting web page; when not receiving the heartbeat timer, recognizing an application failure; and restarting the stream monitoring application by the host web page.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 6,868,543 issued to Nusbickel, teaches listener objects that are used to listen for event occurrences
US 7,733,372 issued to Ong et al., teaches measuring a quality of a test video stream 
US 7,103,811 issued to Talagala et al., teaches detecting errors in streaming media devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459